UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 28, 2015 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-129388 REDTONE ASIA, INC. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 71-098116 (I.R.S. Tax I.D. No.) Unit 15A, Plaza Sanhe, No. 121 Yanping Road, JingAn District 200042 Shanghai, PRC (Address of Principal Executive Offices) (86) 61032230 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Non-accelerated filer o Accelerated filero (do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of February 28, 2015, are as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value Transitional Small Business Disclosure Format (check one): Yeso Nox REDtone Asia, Inc. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4T. CONTROL AND PROCEDURES 21 PART II - OTHER INFORMATION 22 ITEM 1. LEGAL PROCEEDINGS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4. [REMOVED AND RESERVED] 22 ITEM 5. OTHER INFORMATION 22 ITEM 6. EXHIBITS 22 SIGNATURES 23 1 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS REDtone Asia, Inc. As of Quarter Ended February 28, 2015 (unaudited) TABLE OF CONTENTS Condensed Consolidated Balance Sheet as of February 28, 2015 (unaudited) and May 31, 2014 (Audited) 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Nine months ended February 28, 2015 and February 28，2014 (unaudited) 4 Condensed Consolidated Statement of Cash Flows (unaudited) for the Nine months ended February 28, 2015 and February 28, 2014 5 Notes to the Condensed Consolidated Financial Statements (unaudited) 6–14 2 Table of Contents REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS At February 28, 2015 and May 31, 2014 February 28, 2015 (Unaudited) May 31, 2014 (Audited) Assets Current assets Cash and cash equivalents $ $ Inventories Accounts receivable Tax recoverable Other receivables and deposits Assets held for sale - Total current assets Property, plant and equipment, net Intangible assets, net Interest in associates - Goodwill - Total assets Liabilities and stockholders’ equity Liabilities Current liabilities Deferred income Accounts payable Accrued expenses and other payables Amount due to a related company Taxes payable Liabilities related to assets held for sale - Total current liabilities Deferred tax liabilities - Total liabilities Equity Common stock, US$0.0001 par value , 300,000,000 shares authorized; 282,315,325 shares issued and outstanding, respectively Additional paid in capital Less: Amount due from a related company ) ) Retained earnings Accumulated other comprehensive income Total stockholders’ equity Non-controlling interests Total equity Total liabilities and stockholders’ equity See accompanying notes to the condensed consolidated financial statements. 3 Table of Contents REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Nine months and three months ended February 28, 2015 and 2014 Nine months ended February 28, 2015 (Unaudited) Nine months ended February 28, 2014 (Unaudited) Three months ended February 28, 2015 (Unaudited) Three months ended February 28, 2014 (Unaudited) Continuing operations Revenue Other income and gains Service costs ) Personnel cost ) Depreciation expense ) Amortization expense ) Administrative and other expenses ) (Loss)/income before provision for income taxes ) ) Income tax income ) Net (loss)/income before non-controlling interest ) ) Share of results by non-controlling interest Net (loss)/income from continuing operations ) ) Discontinued operations Net loss ) ) - ) Gain on disposal of subsidiaries - - - Net income/(loss) from discontinued operations ) - ) Net income/(loss) for the year Net income/(loss) before non-controlling interest ) Share of results by non-controlling interest Net income/(loss) for the year ) Other comprehensive income/(loss) (Loss)/gain on foreign currency translation of continuing operations ) ) Share of other comprehensive income/(loss) by non-controlling interest ) Other comprehensive income/(loss) attributable to shareholders of the Company ) ) Gain on foreign currency translation of discontinued operations - Total other comprehensive income/(loss) ) ) Total comprehensive income/(loss) - Attributable to continuing operations ) ) - Attributable to discontinued operations ) - ) Total comprehensive income/(loss) ) (Loss)/earnings per share, basic and diluted – continuing operations - – discontinued operations - Weighted average number of shares See accompanying notes to the condensed consolidated financial statements. 4 Table of Contents REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months and three months ended February 28, 2015 and 2014 Nine months ended February 28, 2015 (Unaudited) Nine months ended February 28, 2014 (Unaudited) Cash flows from operating activities Cash flows from continuing operating activities Net (loss)/income before non-controlling interest ) Adjustments to reconcile net income to net cash (used in)/provided by operating activities: Amortization expense Depreciation expense Deferred tax income ) ) Changes in operating assets and liabilities: Decrease in accounts receivable Increase in inventories ) ) Decrease/(increase) in other receivables and deposits ) Increase in tax recoverable ) ) Increase in deferred income Decrease in accounts payable ) ) (Decrease)/increase in tax payables ) Increase/(decrease) in accrued liabilities and other payables Net cash (used in)/provided by continuing operating activities Net cash used in discontinued operating activities ) ) Net cash (used in)/provided by operating activities Cash flows from investing activities Cash flows from investing activities – continuing operations Purchase of property, plant and equipment ) ) Increase in amount due from a related company ) ) Increase in interest in associates ) - Net cash used in acquisition of a subsidiary - ) Proceeds from disposal of subsidiaries - - Net cash provided by/(used in) continuing investing activities ) Net cash used in discontinued investing activities ) - Net cash provided by/(used in) investing activities ) Cash flows from financing activities Cash flows from continuing financing activities Decrease in amount due to discontinued operations ) - (Decrease)/increase in amount due to related companies Net cash (used in)/provided by continuing financing activities ) Net cash flows from discontinued financing activities - - Net cash (used in)/provided by financing activities ) Net increase/(decrease) in cash and cash equivalents Continuing operations Discontinued operations ) ) Effect of exchange rate changes Continuing operations ) Discontinued operations ) ) Cash and cash equivalents at beginning of period Continuing operations Discontinued operations Less: Cash and cash equivalents included in assets held for sale ) - Cash and cash equivalents of continuing operations at beginning of period Cash and cash equivalents at end of period Continuing operations Discontinued operations - Cash and cash equivalents of continuing operations at end of period Supplementary information – continuing operations Cash paid for income taxes - Cash paid for interest - - See accompanying notes to the condensed consolidated financial statements. 5 Table of Contents REDTONE ASIA, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS February 28, 2015 (Unaudited) NOTE 1 - ORGANIZATION AND PRINCIPAL ACTIVITIES REDtone Asia, Inc. and subsidiaries (the “Company”) are a group of companies in The People’s Republic of China (“PRC”). The principal activities of the Company are that of a Telecommunications provider for mobile, fixed and international gateway services. REDtone provides a wide range of telecommunication services, including prepaid and postpaid discounted call services to corporate customers and consumers as well as prepaid mobile air-time top-up. The Company also offers prepaid shopping card services. The Company’s major subsidiaries during the six months ended February 28, 2015 are illustrated as follows: Name Domicile and date of incorporation Effective ownership Principal activities Redtone Telecommunication (China) Limited (“Redtone China”) Hong Kong May 26, 2005 100% Investment holding Redtone Telecommunications (Shanghai) Limited (“Redtone Shanghai”) The PRC July, 26, 2005 100% Provides technical support services to group companies Shanghai Hongsheng Net Telecommunication Company Limited (“Hongsheng”) # The PRC November 29, 2006 100% Marketing and distribution of discounted call services to PRC consumer market Shanghai Huitong Telecommunication Company Limited (“Huitong”) # The PRC March, 26, 2007 100% Marketing and distribution of IP call and discounted call services in the PRC Shanghai Jiamao E-Commerce Company Limited (“Jiamao”) # The PRC March 21, 2008 100% Marketing and distribution of products on the internet Nantong Jiatong Investment Consultant Co., Ltd (“Nantong Jiatong”) # The PRC May 17, 2011 100% Investment holding Shanghai QianYue Business Administration Co., Ltd. ("QBA") # The PRC December 12, 2008 100% Provision of prepaid shopping-card services in the PRC Shanghai Xin Chang Information Technology Company Limited (“Xin Chang”) # The PRC January 13, 2006 56% Marketing and distribution of IP call and discounted call services in the PRC # - Variable interest entities The Company’s major associates during the six months ended February 28, 2015 are illustrated as follows: Name Domicile and date of incorporation Effective ownership Principal activities Shanghai YuZhong Financial Information Service Co., Ltd (“YuZhong”) # The PRC July 16, 2014 49.8% Investment holding company Shanghai YuGuang Automobile Inspection Technology Co., Ltd (“YuGuang”) # The PRC July 17, 2014 20% Investment holding company Taizhou Haitai Motor Vehicle Inspection Co, Ltd. (“Haitai”)# The PRC October 31, 2013 10.2% Inspection of motor vehicle # - Variable interest entities Hong Sheng and QBA were disposed of during the period. See also Footnote 4. 6 Table of Contents For continuing operations, segment reporting is not required as the revenue, profit or loss and total assets in association with the e-commerce business are immaterial to the Company’s revenue, reported profit or loss and total assets. On July 16, 2014, Huitong, Mao Hong, a director and nominee shareholder of certain VIEs, and Wei Gang, an independent third partyjointly incorporated YuZhong and they founders owned 49.8%, 25.1% and 25.1% of equity interests in YuZhong, respectively. Huitong has contributed RMB398,400 to Yuzhong during the third quarter of fiscal year 2015. Immediately after the capital injection, YuZhong became an associate company. YuZhong has not incurred any profit or loss during the nine months ended February 28, 2015. On July 17, 2014, Huitong and Mao Hong jointly incorporated YuGuang. Huitong and Mao Hong owns 20% and 80% of equity interests in YuGuang, respectively. Pursuant to the agreement, Huitong has contributed RMB200,000 to YuGuang during the period. Immediately after the capital injection, YuGuang became an associate company. YuGuang has not incurred any profit or loss during the nine months ended February 28, 2015. On September 11, 2014, YuGuang entered into an agreement with Zhou Jin Shan and Chen Xiu Lan to acquire 51% equity interest in Taizhou Haitai Motor Vehicle Inspection Co, Ltd. (“Haitai”) from Zhou Jin Shan at a consideration of RMB652,800. YuGuang also agreed to provide a shareholder’s loan of RMB11.2 million only after Chen Xiu Lan, the 49% shareholder, contributes an accumulated shareholder’s loan of RMB11.2 million to Haitai. Haitai is principally engaged in the provision of motor vehicle inspection service in the PRC. As of the period end date, the Company has advanced RMB10,000,000 to Haitai. The Company has no voting rights in Haitai until the shareholder’s loan requirement is fulfilled. Haitai has not incurred any profit or loss during the nine months ended February 28, 2015. NOTE 2 – PRINCIPLES OF CONSOLIDATION The unaudited interim financial statements of the Company and the Company’s subsidiaries (see Note 1) for the nine months and three months ended February 28, 2015 and 2014 have been prepared pursuant to the rules & regulations of the SEC. Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations; however the Company believes that the following disclosures are adequate to make the information presented not misleading. All significant intercompany balances and transactions have been eliminated. The functional currency for the majority of the Company’s operations is in Chinese Renminbi (“RMB”), while the reporting currency is U.S. Dollar. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments, consisting only of normal recurring accruals, necessary for a fair presentation of the Company’s financial position as of February 28, 2015, the results of its operations and cash flows for the nine months and three months ended February 28, 2015 and 2014. The results of operations for the nine months and three months ended February 28, 2015 are not necessarily indicative of the results for a full year period. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Cash and Cash Equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. The Company maintains bank accounts in mainland China and Hong Kong. (b) Fair Value of Financial Instruments The Company’s financial instruments primarily consist of cash and cash equivalents, accounts receivable, other receivables and deposits, tax recoverable, amount due from/(to) related parties, accounts payable, accrued expenses and other payables, and taxes payable. The estimated fair value amounts have been determined by the Company, using available market information or other appropriate valuation methodologies. However, considerable judgment is required in interpreting market data to develop estimates of fair value. Consequently, the estimates are not necessarily indicative of the amounts that could be realized or would be paid in a current market exchange. As of the balance sheet dates, the estimated fair values of the financial instruments were not materially different from their carrying values as presented, due to the short maturities of these instruments. 7 Table of Contents (c) Revenue recognition The Company has adopted a revenue recognition policy for each type of operation according to ASC 605-45. Revenue represents the invoiced value of services rendered and receivable during the year. Revenue is recognized when all of the following criteria are met: -Persuasive evidence of an arrangement exists; -Delivery has occurred or services have been rendered; -The seller’s price to the buyer is fixed or determinable; and -Collectability is reasonably assured. Revenue recognition policy for each of the major products and services: 1.Discounted call services for consumer (EMS) as follows: •Collaboration with China Tie Tong Telecommunications (“CTT”) – Redtone China is appointed as the sole distributor for EMS and will recognize revenue when airtime is utilized by the consumer and revenue is recognized on a net basis which is computed based on a fixed sharing ratio of the total airtime utilized by consumers after netting the direct traffic termination costs and incidental expenses. Redtone China’s role for Business Collaboration with CTT is as an “Agent” as Redtone China is the sole distributor for the EMS brand owned and controlled by CTT; and •Collaboration with other telecommunication providers – Redtone China will act as a discounted consumer call Reseller whereby Redtone China determines the service and package specification and the pricing policy whereas China Unicom acts as a passive termination partner for call traffic. Redtone China will pay China Unicom solely based on call traffic termination by China Unicom at a prescribed rate (defined as traffic termination cost on the books of Redtone China). In this regard, Redtone China will recognize revenue when airtime is utilized by the consumer and the revenue recognized is the gross value of the call charges. Redtone China’s role for Business Collaboration with China Unicom is that of “Principal” as China Unicom is playing a passive role as the traffic termination partner while Redtone China is fully responsible for the entire management of the discounted call services. As this is a prepaid product, there is an expiration date for the product sold. If the airtime is not utilized by the expiration date, which is currently one year from the activation date, the product will be deemed to be expired and the revenue recognized at the time is the remaining gross value of the expired prepaid product. 2.Discounted call services for corporate consumers is as follows: •Collaboration with CTT – the revenue recognized is the commission earned from distributing the discounted call services to corporate customers; and •Collaboration with other telecommunication providers –the revenue recognized is the commission earned from distributing the discounted call services to corporate customers. 3.Reload services for prepaid mobile services – revenue recognized is the commission earned. 4.Discontinued prepaid shopping-card services – revenue recognized is the commission earned. (d) Earnings per share Basic earnings per share is computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. As of February 28, 2015 and 2014, there were no dilutive securities outstanding. (e) Foreign currency translation The accompanying consolidated financial statements are presented in United States dollars (US$). The functional currencies of the Company are the Hong Kong dollar (HK$) and the Renminbi (RMB), respectively. Capital accounts of the financial statements are translated into United States dollars from HK$ or RMB at their historical exchange rates when the capital transactions occurred. Assets and liabilities are translated at the exchange rates as of balance sheet date. Income and expenditures are translated at the average exchange rate of the year. The translation rates are as follows: 8 Table of Contents February 28, 2015 May 31, 2014 February 28, 2015 Period end RMB : US$ exchange rate Average period RMB : US$ exchange rate Period end HK$ : US$ exchange rate Average period HK$ : US$ exchange rate On July 21, 2005, the PRC changed its foreign currency exchange policy from a fixed RMB/US$ exchange rate into a flexible rate under the control of the PRC’s government. The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into US$ at the rates used in translation. (f) Fair Value of Financial Instruments Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. To increase the comparability of fair value measures, the following hierarchy prioritizes the inputs to valuation methodologies used to measure fair value: -Level 1—Valuations based on quoted prices for identical assets and liabilities in active markets. -Level 2—Valuations based on observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. -Level 3—Valuations based on unobservable inputs reflecting our own assumptions, consistent with reasonably available assumptions made by other market participants. These valuations require significant judgment. We measure the fair value of money market funds and equity securities based on quoted prices in active markets for identical assets or liabilities. All other financial instruments were valued based on quoted market prices of similar instruments and other significant inputs derived from or corroborated by observable market data. (g) Recent Accounting Pronouncements In July 2013, The FASB has issued ASU No. 2013-11, Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists (a consensus of the FASB Emerging Issues Task Force). U.S. GAAP does not include explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. The amendments in this ASU state that an unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except as follows. To the extent a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. This ASU applies to all entities that have unrecognized tax benefits when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists at the reporting date. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2014. Early adoption is permitted. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. In April 2014, the FASB issued ASU No. 2014-08, "Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity." This ASU relates to discontinued operations reporting to disposals of components of an entity that represent strategic shifts that have, or will have, a major effect on an entity's operations and financial results. The standard expands the disclosures for discontinued operations and requires new disclosures related to individually material disposals that do not meet the definition of a discontinued operation. The provisions of this ASU are effective for interim and annual periods beginning after December 15, 2014. This ASU is not expected to have an impact on our financial statements or disclosures The Company does not expect the adoption of these guidance to have a material impact on its consolidated financial statements. 9 Table of Contents NOTE 4 – DISPOSAL OF SUBSIDIARIES AND DISCONTINUED OPERATION On July 25, 2014, the Company entered into an agreement to dispose of its entire equity interest in Hongsheng, a VIE subsidiary, to Guotai Investment Holdings Limited at a total cash consideration of approximately $4.54 million. Pursuant to the agreement, Hongsheng shall transfer all its operations, assets and liabilities other than investment in QBA prior to the completion of the above transaction. Therefore, the entire arrangement is to dispose of the shell of Hongsheng together with the entire interest in QBA. The completion of disposal is subject to the transfer of the aforementioned operations, assets and liabilities, and also statutory approval by PRC local government. As of the disposal date, QBA’s assets and liabilities are summarized as follows: July 25, 2014 May 31, 2014 Assets Cash and cash equivalents $ Inventories Accounts receivable Other receivables and deposits Property, plant and equipment, net Total assets Liabilities Accounts payable Accrued expenses and other payables Total current liabilities Net assets of QBA The assets of QBA as of May 31, 2014 are classified as assets held for sale and liabilities in the condensed consolidated balance sheet. The results of QBA during the period (up to date of disposal) are summarized as follows: From June 1, 2014 to July 25, 2014 Nine months ended February 28, 2014 Revenue $
